             Case MDL No. 2942 Document 382 Filed 06/04/20 Page 1 of 20



                                BEFORE THE JUDICIAL PANEL ON
                                  MULTIDISTRICT LITIGATION

IN RE:                                                        )                 MDL NO. 2942
COVID-19 BUSINESS INTERRUPTION                                )
INSURANCE COVERAGE LITIGATION                                 )


                LIBERTY MUTUAL’S INTERESTED PARTY RESPONSE IN
                OPPOSITION TO PLAINTIFFS’ MOTIONS FOR TRANSFER

        Defendants Liberty Mutual Insurance Company, Liberty Mutual Group, Inc., West

American Insurance Company, The Ohio Casualty Insurance Company, Ohio Security Insurance

Company, and American Fire and Casualty Company (collectively, “Liberty Mutual”) hereby file

this Interested Party Response in Opposition to Plaintiffs’ Motion for Consolidation and Transfer

under 28 U.S.C. § 1407 (“Initial Transfer Motion”) (Dkt. No. 1) and Plaintiffs’ Subsequent Motion

for Transfer of Actions Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial

Proceedings (“Second Transfer Motion”) (Dkt. No. 4) (collectively with the Initial Transfer

Motion, “Transfer Motions”). To-date, fifteen federal cases and three potentially removable state

court actions have been filed against Liberty Mutual entities alleging wrongful denial of business

interruption claims arising out of the COVID-19 virus pandemic.1 Because the Transfer Motions

seek inclusion of all COVID-19-related coverage cases (the “Actions”) regardless of the insurer

involved or the specific policy type or policy language at issue, their requested MDL would

encompass these cases involving Liberty Mutual.

        Liberty Mutual is not aware of any instance where the JPML has ever ordered an industry-

wide insurance coverage MDL, much less one of the scale, scope, and complexity sought by

Plaintiffs in their respective Transfer Motions. And this stands to reason—any alleged superficial


1
  See infra n. 3 and 4 (listing the COVID-19 coverage cases brought against Liberty Mutual entities that are pending
in or potentially removable to federal court).
           Case MDL No. 2942 Document 382 Filed 06/04/20 Page 2 of 20



factual commonality alleged here is far outweighed by the unique facts and legal issues presented

in each individual insurance claim and lawsuit, something that even a number of plaintiffs

opposing the Transfer Motions have acknowledged. See Dkts. 19 and 198. Plaintiffs’ Transfer

Motions fail to address the highly competitive nature of the insurance industry and the wide variety

among insurers’ products, policy language, and coverages; the differences among the hundreds of

state, city, and county executive stay-at-home and re-opening orders regarding COVID-19

(“Executive Orders”); and the unique facts and circumstances surrounding each policyholder’s

business, permissible operations under Executive Orders, policy, and claim, and the nature of their

lawsuit and theories of liability.

       On multiple occasions, in insurance coverage matters involving far fewer defendants,

insurance products, policy language, coverages, and policyholder claims, the JPML has concluded

that individualized factual issues would undermine any alleged efficiencies from centralization,

and Plaintiffs’ reliance on JPML transfer orders premised upon product liability, conspiracy, and

single, mass-disaster claims is misplaced and inapposite.        The “common factual question”

identified by Plaintiffs—whether Plaintiffs’ policies provide business interruption coverage for

losses arising out of the COVID-19 virus pandemic or Executive Orders—is not common at all

because the litigation sought to be centralized does not involve uniform industry-wide policies and

procedures or standardized Executive Orders or sufficient identity and similarity of businesses or

industries named as plaintiffs. The Transfer Motions and complaints bear out these differences,

with some claiming coverage based on the physical presence of the virus on their property and

others claiming coverage due to Executive Orders issued over fear of the virus, and each insured

alleging different facts as to how their business was impacted by state and local closure orders.

Moreover, these are not pure questions of fact, and the JPML routinely denies consolidation where




                                                 2
             Case MDL No. 2942 Document 382 Filed 06/04/20 Page 3 of 20



actions involve allegedly common questions of law that would not rely upon the same factual

discovery.

       The industry-wide litigation sought by Plaintiffs does not involve a single, uniform policy

form used by all insurers. To the contrary, the insurance industry is highly competitive, with

insurers differentiating themselves across and within market segments by offering a variety of

insurance products across diverse business lines. Some of the Liberty Mutual policies that would

be swept up into an industry-wide MDL would include unique, Liberty-specific manuscript

policies, proprietary contract forms, and customized policyholder coverages based upon

proprietary endorsements that differ from those of Liberty’s competitors. And whether a specific

policyholder has suffered a covered loss will turn on each insurer’s policy language, the specific

circumstances of the claim, and/or the applicable state law.

       Because of these vast differences, the creation of an industry-wide, all-insurer COVID-19

coverage MDL does not satisfy the commonality, convenience, and efficiency requirements of 28

U.S. §1407, and the JPML should deny the Transfer Motions.

 I.     BACKGROUND

       To date, at least 135 allegedly related actions have been filed against more than 100

insurance companies seeking business interruption coverage connected to COVID-19. While

these lawsuits generally concern coverage disputes arising out of the COVID-19 virus pandemic,

that nominal similarity is overwhelmed by significant factual and legal differences among the

various complaints. Some insureds have brought individual lawsuits, while others purport to bring

class actions with differing and varied proposed class definitions. The theories of liability and

coverage vary from plaintiff to plaintiff as do the claims; some suits seek only declaratory relief,

while others assert bad faith or unfair trade practices. The plaintiffs vary in significant respects as

well. Plaintiffs in these cases are businesses from a variety of different industries, including


                                                  3
             Case MDL No. 2942 Document 382 Filed 06/04/20 Page 4 of 20



restaurants, dental offices, law firms, daycare centers, and retail stores, all of which have been

subject to a multitude of differing Executive Orders issued by applicable states and localities.

         Liberty Mutual, the sixth largest global property and casualty insurer, with its headquarters

in Boston, Massachusetts, 2 has been named in fifteen federal cases3 and three potentially

removable state court cases 4 involving business interruption claims related to the COVID-19 virus

pandemic (collectively, the “Liberty Mutual Actions”). Liberty Mutual provides both personal

and commercial lines of insurance ranging from auto, home, and renters coverage to general

commercial liability to commercial property and business owners coverage to workers




2
 LIBERTY M UTUAL I NSURANCE, Our Business, available at https://www.libertymutualgroup.com/about-lm/corporate-
information/our-business (last accessed May 27, 2020).
3
  See Pac. Endodontics, P.S. v. The Ohio Cas. Ins. Co., No. 2:20-cv-00620-RSM (W.D. Wash., filed Apr. 23, 2020);
Biltrite Furniture, Inc. v. Liberty Mut. Ins. Co., No. 2:20-cv-00656 (E.D. Wis., filed Apr. 24, 2020); Laudenbach
Periodontics and Dental Implants, LTD v. Liberty Mut. Ins. Grp., et al., No. 20-cv-02029 (E.D. Pa. filed Apr. 27,
2020); Family Dentistry of Okeechobee, Inc., and Sloan & Riley Holdings, LLC v. W. Am. Ins. Co., 2:20-cv-14136
(S.D. Fla., filed May 6, 2020); Starjem Rest. Corp. d/b/a Fresco v. Liberty Mut. Ins., No. 1:20-cv-03672 (S.D.N.Y.,
filed May 12, 2020); Hirbod H. Rowshan DDS, P.S., v. Ohio Sec. Ins. Co., No. 2:20-cv-00730 (W.D. Wash., filed
May 14, 2020); Cascadia Dental Specialists Inc. v. Am. Fire & Cas. Co., No. 2:20-cv-00732 (W.D. Wash., filed May
14, 2020); Bauer Family Enterprises, Inc. v. Ohio Sec. Ins. Co., No. 3:20-cv-00500 (M.D. Fla., filed May 18, 2020);
Torre Rossa v. Liberty Mut. Ins., No. 1:20-cv-01095 (N.D. Ohio, removed to federal court on May 19, 2020); Gaming
Ent. Touch Tech v. Ohio Cas. Ins. Co., et al., No. 2:20-cv-00908 (D. Nev., filed May, 20, 2020); Accents in Sterling,
Inc. d/b/a Rare Earth Gallery v. Liberty Mut. Ins. Grp., et al., No. 1:20-cv-11005 (D. Mass., filed May 26, 2020);
Siren Salon Inc. v. Liberty Mut. Ins. Co., No 1:20-cv-03108 (N.D. Ill., filed May 26, 2020); Park 101 LLC, et al. v.
Liberty Mut. Grp. Inc., et al., No. 3:20-cv-00972 (S.D. Cal., filed May 26, 2020); Sultan Hajer DBA Rug Outlet v.
Ohio Sec. Ins. Co., No. 6:20-cv-00283 (E.D. Tex., removed to federal court on May 27, 2020); Ascent Hosp. Mgmt.
Co., LLC v. Emp’rs Ins. Co. of Wausau, et al.., No. 2:20-cv-00770 (N.D. Ala., removed to federal court on June 2,
2020).
Eight of these fifteen actions have been noticed as “related actions.” See Dkts. 12, 28, 167, 199, 202, 234, and 328.
While this Opposition is being submitted on behalf of all of the Liberty Mutual entities named as defendants in the
cases noticed as related actions, one of these entities—Liberty Mutual Group Inc.— is not an underwriting company
and does not issue or sell insurance policies, and therefore has been improperly named as a defendant. Accordingly,
this Opposition is without prejudice to Liberty Mutual Group Inc. seeking to dismiss claims against it on this basis or
otherwise.
4
 See Grand Cru, LLC d/b/a Rest. Nicholas v. Liberty Mut. Ins., No. 001122-20 (N.J. Super. Ct., filed Apr. 3, 2020);
Dr. Constantine Rossakis MD, PC v. Liberty Mut. Ins. Co., No. BER-L-2575-20 (Sup. Ct. of Bergen Cty., NJ, filed
April 30, 2020); Spring House Tavern, Inc. v. Am. Fire & Cas. Co., No. 2020-06069 (Ct. of C.P. of Montgomery Cty.,
Pa., filed May 11, 2020).




                                                          4
             Case MDL No. 2942 Document 382 Filed 06/04/20 Page 5 of 20



compensation insurance.5 Some of Liberty Mutual’s commercial property insurance policies

utilize proprietary or manuscript forms developed by Liberty Mutual for its policyholders

exclusively, and then coverages are further tailored to the needs of the specific insured.

    II.   CONSOLIDATION AND TRANSFER OF THE COVID-19 COVERAGE CLAIMS
          AGAINST ALL INSURERS IS NOT PROPER UNDER SECTION 1407

          Transfer of actions to one district for coordinated or consolidated pretrial proceedings is

only appropriate where the actions involve one or more common questions of fact and the transfer

would serve the convenience of the parties and judicial efficiency. 28 U.S.C. 1407(a). Here,

neither prong is satisfied. The Transfer Motions seek centralization of all Actions involving

business interruption coverage claims related to the COVID-19 pandemic and associated

Executive Orders.6 At best, the Actions “possess only a superficial factual commonality”

rendering an all-insurer MDL improper under Section 1407. See In re Fla., P.R., and U.S. V.I.

2016 and 2017 Hurricane Seasons Flood Claims Litig., 325 F. Supp. 3d 1367, 1368 (J.P.M.L.

2018).

          As set forth below, any nominal commonalities among the Actions are far outweighed by

the unique facts and legal issues presented in each. Because the Actions involve no common

factual issues aside from the broad allegation that each action relates to insurance coverage for

losses stemming from the COVID-19 virus pandemic, the criteria of Section 1407 are not met.

And, it is not just Liberty Mutual opposing the creation of an industry-wide MDL. Indeed, several


5
    LIBERTY M UTUAL I NSURANCE, There for all your insurance needs, available                                        at
https://www.libertymutualgroup.com/about-lm/corporate-information/overview (last accessed May 3, 2020).
6
  The Initial Transfer Motion seeks transfer and consolidation of pending actions “which all seek a finding that the
Governmental Orders trigger coverage under the plaintiffs’ business interruption insurance policies . . . as well as any
actions subsequently filed involving similar facts or claims.” (Dkt. 1-1 at 3). The Second Transfer Motion seeks to
transfer and consolidate all pending actions “against those insurers who have wrongfully denied coverage for business
interruption due to the COVID-19 pandemic . . . as well as any subsequently filed actions involving similar facts or
claims.” (Dkt.4-1 at 1).




                                                           5
              Case MDL No. 2942 Document 382 Filed 06/04/20 Page 6 of 20



plaintiffs also oppose centralization, pointing out the inefficiencies that would result from

consolidating all COVID-19 coverage cases into an industry-wide MDL. See Dkt. 19 and 198.

That both plaintiffs and defendants 7 oppose the creation of this MDL should be given great weight

by the Panel. While not a factor specifically identified in Section 1407, opposition by both

plaintiffs and defendants reflects a shared recognition that an industry-wide coverage MDL would

not convenience the parties or create efficiencies for the court, making this joint opposition a

compelling reason in and of itself to deny the Transfer Motions. In summary, the Panel should

reject Plaintiff’s request for an industry-wide, all-insurer MDL because (1) the Actions lack

sufficient commonality of fact; (2) several of the factual commonalities alleged by Plaintiffs are,

at most, an attempt to manufacture common questions of law, which do not justify creation of an

MDL; and (3) creation of an all-insurer MDL will not serve the convenience of the parties or

increase judicial efficiency, especially given the competitive sensitivities of involving all

insurers—who are direct competitors—in a single all-insurer MDL.

         A.       The Actions Lack Sufficient Commonality of Fact to Support Consolidation
                  under Section 1407.

         The “core factual question” alleged by Plaintiffs—“do the [Executive Orders] trigger

coverage under the business interruption insurance policies and do any e xclusions (particularly

those related to viruses and pandemics) apply” (Dkt. 1-1 at 5)8—does not, and indeed, cannot

support consolidation under Section 1407, given the myriad of individualized factual questions



7
 The Panel has recognized the significance of defendants opposing centralization given that it is usually the defendants
who stand to benefit most from the efficiencies of consolidated pretrial proceedings. See, e.g., In re Chinese-
Manufactured Drywall Prods. Liab. Litig., MDL No. 2047, Dkt. No. 257 at 2 (J.P.M.L., June 15, 2010) (“Significantly,
the insurance companies that might benefit the most from the efficiencies of centralization, all oppose these motions.”).
8
  See also Second Transfer Motion, Dkt. 4-1 at 6 (alleging that all of the Actions share a common factual question of
“[w]hether COVID-19 causes ‘physical damage or loss to property’” and “whether COVID-19 was present on the
insured property”).




                                                           6
             Case MDL No. 2942 Document 382 Filed 06/04/20 Page 7 of 20



that that not only predominate, but overwhelm any alleged core factual question .9 Section 1407

requires the existence of “common questions of fact” because such common questions are typically

amenable to resolution through common discovery and common pretrial rulings. See In re Ethicon

Physiomesh Flexible Composite Hernia Mesh Prods. Liab. Litig., 254 F. Supp. 3d 1381, 1382

(J.P.M.L. 2017). Here, there are no all-insurer, industry-wide common questions of fact amenable

to resolution through either common discovery or common pretrial rulings, much less both.

         As noted above, the Actions assert a wide range of claims and involve more than 100

insurance carriers sued by policyholders across businesses and industries subject to different

Executive Orders around the country. Additional factual differences include, but are not limited

to, differences among the various insurance policies at issue, differences in coverage, exclusion,

and/or endorsement language of the policies, and different causes of action and theories of liability

that will necessarily require different factual inquiries.

         Unlike the product defect MDLs cited by Plaintiffs where the question of whether the

product is defective could be resolved through common discovery and pre-trial rulings,10 to the

extent discovery is required to determine whether there is coverage under an insured’s policy, that

question cannot be resolved through common discovery or pre-trial rulings. See, e.g., In re Proton-

Pump Inhibitor Prods. Liab. Litig., 273 F. Supp. 3d 1360, 1361-62 (J.P.M.L. 2017) (denying



9
  Despite arguing that the Actions share core common factual issues, Plaintiffs acknowledge the factual differences
inherent in the industry-wide MDL they seek. See Initial Transfer Motion at 5 (“some actions may contain various
causes of action such as breach of contract or bad faith insurance practices”); id. at 8 (“the Actions do, and the tag-
along actions will, involve different, geographically dispersed defendants with slightly different policy language in
disparate industries”); Second Transfer Motion at 5 (“Numerous insurers have been sued under multiple insurance
policies by a great many plaintiffs, including various proposed classes of plaintiffs”).
10
  See, e.g., In re Vioxx Prod. Liab. Litig., 360 F. Supp. 2d 1353, 1354 (J.P.M.L. 2005) (granting motion to transfer
where all actions involved the common question regarding “alleged increased health risks . . . when taking Vioxx . . .
and whether Merck knew of these increased risks and failed to disclose them.”); In re Silicone Gel Breast Implants
Prods. Liab. Litig., 793 F. Supp. 1098 (J.P.M.L. 1992); In re Orthopedic Bone Screw Prods. Liab. Litig., MDL No.
1014, 1997 WL 186325, at *1-2 (E.D. Pa., April 16, 1997); In re A.H. Robbins Co. “Dalkon Shield” IUD Prods. Liab.
Litig., 406 F. Supp. 540, 542 (J.P.M.L. 1975).



                                                          7
           Case MDL No. 2942 Document 382 Filed 06/04/20 Page 8 of 20



transfer where “the named defendants vary from action to action” and “a significant amount of the

discovery in these actions appears almost certain to be defendant-specific”). Discovery here, if

any discovery is necessary, would be case-specific, not only as to the particular insurer issuing the

policy, but also to the plaintiffs whose policies, coverages, and exclusions vary and business

operations differ, and who are subject to Executive Orders that vary by state, county and city.

Similarly, any pre-trial rulings based upon a specific insured’s policy language and business

operations under a particular state’s Executive Order would be limited in scope and application—

eliminating the efficiencies ordinarily obtained through multidistrict litigation.

               1.      The applicable policies issued by the various insurance companies are not
                       common.

       The insurance policies in each case do not present sufficient commonality of fact for

consolidation under Section 1407. Plaintiffs attempt to get around these differences by suggesting

that all insurers “use[] standardized terms.” See Second Transfer Motion at 6; see also id. at 5

(claiming that “there are great similarities and standard or near-standard terms across all the

property insurance policies at issue.”). Plaintiffs are wrong. Insurers do not use “standardized

terms,” and there is no single, uniform policy at issue in the Actions. Indeed, several state

insurance authorities have acknowledged that, although business interruption policies are not




                                                  8
             Case MDL No. 2942 Document 382 Filed 06/04/20 Page 9 of 20



typically written to cover viruses or global pandemics,11 the nature of these claims and the wording

of the policies is highly individualized.12

         Different Policy Forms. There is no single standardized policy used by all insurers

industry-wide. Although there are certain standard policy forms available and used by some—

though not all—insurers, some insurers, like Liberty Mutual, also use proprietary policy forms that

are unique to the particular insurance carrier and used exclusively by them with their insureds to

develop customized coverage. And some insurers also use manuscript policies that are unique to

a particular insured. And even where standard policy forms are used, they often include

endorsements tailored to the industry of the policy holder. A determination of coverage for each

business interruption claim will require an individual analysis in light of the particular policy.

         Different Coverages. The various policies at issue in the Actions also differ with respect

to what constitutes a covered loss and how (and whether) the trigger for loss is defined.13 And

different policies include various coverage provisions that are potentially implicated (e.g., Income



11
     See e.g., Bulletin 20-EX-3, Letter to Georgia Consumers (Mar. 17, 2020) available at
https://www.oci.ga.gov/PublicInformation/Bulletins.aspx (“Viruses and disease are typically not an insured peril
unless added by endorsement”); COVID-19: Business Insurance FAQs, Dept. Commerce & Cons. Affairs-Hawaii
(Apr. 3, 2020) available at https://cca.hawaii.gov/ins/covid-19-business-insurance-faqs/ (“it is questionable whether
your business interruption or business income policy specifically protects against virus and bacteria losses”); Mike
Causey, Letter to Business Owners (April 17, 2020), available at https://files.nc.gov/doi/documents/mike-causey-
letter-to-business-owners-covid-19.pdf (“We can’t legally force insurers to cover a risk which they didn’t intend to
cover,” particularly where that “could cripple the insurance industry causing many companies to fail, which would
put the protection of homes, automobiles, and businesses at risk.”).
12
 See, e.g., A.G. Gancarski, Florida Insurance Commissioner: Business Interruption Insurance May Not Cover
COVID-19 Losses, FLA. POL. (Apr. 24, 2020) (“All business interruption policies are written differently.”).
13
  Compare, e.g., Dkt.1-6 ¶33 (alleging that policy defines “Covered Causes of Loss” as “Direct Physical Loss unless
the loss is excluded or limited” under the “Businessowners Special Property Coverage Form,” but that neither the
Businessowners Special Property Coverage Form nor the Policy define “Direct Physical Loss”) with Dkt. 1-8 ¶¶31-
32 (alleging that policy requires the insurer to “pay for the actual loss of Business Income sustained due to the
necessary suspension of [the business’s] ‘operations’” where the “suspension” is “caused by direct physical loss of or
damage to property at premises . . . for which a Business Income Limit of Insurance is shown in the Declaration.”)
and Dkt. 4-5 ¶ 17 (alleging that policy’s “‘Covered Causes of Loss’ includes ‘risks of direct physical loss’ unless
excluded.”).




                                                         9
             Case MDL No. 2942 Document 382 Filed 06/04/20 Page 10 of 20



Protection Coverage, Extra Expense Coverage, Civil Authority Coverage), each of which contains

different terms and affords different coverages, and therefore must be individually construed in

conjunction with other portions of the specific policy. Further, the specific coverages under which

plaintiffs have filed suit vary widely. 14

        Different Exclusions from Coverage. Just as the coverage language varies, so does the

language in certain policy exclusions. For example, plaintiffs in several Actions admit their policy

includes an express virus or bacteria exclusion (but allege the exclusion does not apply), while

others allege that their policies do not contain an express virus or bacteria exclusion. 15 Other

potentially applicable exclusions include pollution exclusions, ordinance or law exclusions, acts

or decisions exclusions, and contamination exclusions. Different insurers include different

exclusions in their policies, and the wording of many of those exclusions varies by policy or

insurer.

        All these variations are fatal to any effort to create an all-insurer, industry-wide MDL. See,

e.g., In re Ins. Cos. “Silent” Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d 1362, 1363

(J.P.M.L. 2007) (denying the motion to transfer where the “four actions before us are against

different defendant insurance companies and involve different contracts”); In re Mortg. Lender

Force-Placed Ins. Litig., 895 F. Supp. 2d 1352, 1353 (J.P.M.L. 2012) (denying the motion to

transfer where “mortgage contracts at issue vary widely as to key matters such as the amount of

insurance coverage required, the payment of commissions, and other rights of the borrower and

lender.”).


14
  Compare Dkt. 1-6 ¶¶55-58 (business income coverage) with Dkt. 1-13 ¶¶ 52-93 (business income, civil authority,
extra expense, ingress and egress, and sued and labor coverage) and Dkt. 1-14 ¶¶ 60-93(practice income coverage,
civil authority coverage, extra expense coverage, and sue and labor coverage).
15
 Compare Dkt 1-4 ¶ 19 (alleging that the virus and bacteria exclusion contained in the policy does not apply) with
Dkt. 4-9 ¶ 9 (alleging that the policy does not contain a virus or bacteria exclusion).



                                                       10
          Case MDL No. 2942 Document 382 Filed 06/04/20 Page 11 of 20



               2.      Differences among the insureds far outstrip any common questions of
                       fact.

       One of the most obvious—and fundamental—factual distinctions across the Actions are

the nature of Plaintiffs’ businesses and the industries in which they operate. Thus far, the purported

related actions include both high-end and casual restaurants, bars and pubs, bakeries, salons and

barber shops, a bridal dress shop, dental practices, daycare centers, law firms, and arts venues,

among countless others. See, e.g. Dkts. 1-9, 1-10, 1-11, 4-6, 4-19, 6-2, 10-3, 12-3, 101-1, and 179-

6. These differences are relevant because the various policies issued by the defendant insurers

vary by line of business and industry in terms of the types of policies of fered and the coverages

and exclusions included in those policies. Policies issued to dental offices differ from policies

issued to restaurants, because the risks being insured against differ. Moreover, various Executive

Orders impact different businesses to different degrees. Some of Plaintiffs’ businesses were

allegedly forced to shut down entirely. See, e.g. Dkts. 1-4, 1-5, 150-5, and 177-5. Other businesses

have continued or instituted alternative business operations (e.g., curbside pickup, delivery, etc.).

And Plaintiffs’ businesses are in several different states and municipalities, each of which were

impacted differently and at different times by COVID-19, and each of which will have their own

applicable Executive Orders. Thus, the type of business and its location will be relevant both to

future analysis of liability and any calculation of potential damages.

               3.      The 400 + Executive Orders potentially applicable to the Actions present
                       further individualized questions of fact.

       As has been well-publicized, states and local governments have taken vastly different

approaches to closure and other orders related to Covid-19. They differ in the types of business

they apply to and what is required to comply with the Orders, with so me Orders requiring some,

but not all, businesses to close altogether, and some permitting businesses to remain open subject

to modification of their operations to abide by social distancing guidelines. See, e.g., Dkt. 1-8 ¶


                                                 11
            Case MDL No. 2942 Document 382 Filed 06/04/20 Page 12 of 20



27 (noting differences in Executive Orders issued by the Florida Governor and the Mayor of

Miami-Dade County); Dkt. 1-14 ¶ 8 (citing Executive Order issued by Governor of Minnesota

requiring postponement of elective dental procedures requiring PPE). These Executive Orders

were also implemented on different dates and for varying periods of time, see, e.g. Dkts. 1-5 ¶¶

25-30, 1-6 ¶¶ 22-23, 4-8 ¶¶ 39-40, 13-3 ¶¶ 34-35. And now some are being lifted for certain types

of businesses, as governments undertake a phased approach to re-opening.16

        Plaintiffs’ assertion that whether Executive Orders trigger coverage under business

interruption policies will be the same across all cases is a gross over-simplification. While the

existence of an Executive Order is insufficient to trigger coverage under most policies absent direct

physical loss to a covered property (a question that will depend upon the specific policy language

at issue and the specific circumstances of the insured’s property), even if coverage were triggered,

a determination as to whether an Executive Order issued by one state’s governor will trigger

coverage under a particular policy will not necessarily resolve the issue as to an Executive Order

issued by another governmental entity (whether from a county or city within that state or from a

different state entirely), nor can these determinations be made in one fell swoop for all insurers or

all insureds. Each of these determinations will depend upon the terms of the insurance policy, the

facts and circumstances of each claim, the operational circumstances of each business, and the

language of the Executive Order at issue. 17 These individualized issues of fact undermine any




16
  See, e.g., Stay Home except for essential needs, CALIFORNIA CORONAVIRUS (COVID-19) RESPONSE (last updated
May 13, 2020), available at https://covid19.ca.gov/stay-home-except-for-essential-needs/ (noting that as of May 8,
gyms, hair and nail salons, and fitness studios are to remain entirely closed, but retail stores may resume curbside
pick-up and delivery operations); April 23, 2020 Executive Order, THE STATE OF GEORGIA available at
https://gov.georgia.gov/executive-action/executive-orders/2020-executive-orders (permitting all businesses to reopen,
provided that they implement sanitation and social-distancing guidelines).
17
 Moreover, as will be discussed below, whether the express terms used in any given Executive Order trigger coverage
under a given policy ultimately constitutes a legal—not factual—question. See infra Section II.B.



                                                        12
             Case MDL No. 2942 Document 382 Filed 06/04/20 Page 13 of 20



alleged efficiencies to be gained from centralization and make consolidation under Section 1407

inappropriate.

                  4.        Differences among the causes of action and theories of liability advanced
                            by Plaintiffs defeat any superficial commonality.

         Contrary to Plaintiffs’ assertions, there is significant variation among the causes of actions

and theories of liability alleged in the various complaints. Compare Dkt. 4-5, ¶¶ 22, 24--26

(seeking only a declaratory judgment that plaintiff’s losses are co vered by either business

interruption or civil authority provisions) with Dkt. 4-9 ¶¶ 62-74 (seeking damages for breach of

contract and statutory bad faith denial of an insurance claim, in addition to a declaration that

plaintiff is entitled to business income coverage).                     These differences make transfer and

consolidation inappropriate.

         The presence of bad faith claims alone undermines any alleged efficiencies to b e gained

through transfer and consolidation as they are inherently individualized fact-intensive claims. 18

The allegations relevant to whether the lawsuit was the first notice of claim demonstrate but one

example of these differences.19 Moreover, claims for bad faith denial of insurance require more

than proof that the insurer denied the claim for coverage; in addition, and depending on the state

law at issue, Plaintiffs must also demonstrate that “the refusal [was] accompanied by ‘vexatious,

unreasonable, outrageous conduct.’” Emerson v. Am. Bankers Ins. Co. of Fla., 585 N.E.2d 1315,

1321 (Ill. App. Ct. 1992) (validity questioned on other grounds). Whether an insurer engaged in



18
   See, e.g., Briggs v. State Farm Fire & Cas. Co., 2015 U.S. Dist. LEXIS 35121 at *3 (S.D. Miss. Mar. 20, 2015)
(“[P]laintiff bears a heavy burden of proving that the denial of an insurance claim was in bad faith . . . the question
whether[plaintiff] acted reasonably . . . is fact intensive.”) (internal citations omitted); Inman v. State Farm Mut. Auto.
Ins. Co., 981 N.E.2d 1202, 1207 (Ind. 2012) (“There is little question that it is difficult for the insured plaintiff to
prove bad faith. It is a fact-intensive inquiry providing little certainty as to a plaintiff’s probability of success.”).
19
   Compare, e.g., Dkt. 4-18 ¶¶ 20-22 (alleging that they filed claims for coverage that were denied) with Dkt. 1-13 ¶¶
37-39 (alleging that they spoke with a representative of the insurer but did not actually file a claim) and Dkt. 1-8
(filing their complaint, apparently, as the first notice of their loss to the insurer).



                                                           13
           Case MDL No. 2942 Document 382 Filed 06/04/20 Page 14 of 20



“vexatious, unreasonable, [or] outrageous conduct” will be an individualized inquiry because the

facts of each Plaintiff’s claim submission and each insurer’s handling of the submitted claims will

vary as a direct result of differences among insurers’ claims investigation processes and

procedures. These differences will bear directly on the allegations of bad faith levied by some—

but not all—of the Plaintiffs in the Actions and are not common to all of the Actions.

        Setting aside the obvious differences between complaints that allege bad faith and those

that do not, there remain significant differences between Plaintiffs’ theories of coverage and

liability. Indeed, the Transfer Motions themselves demonstrate the wide variety of legal theories

at play. In the Initial Transfer Motion, Plaintiffs argue that the “central issue” in each of the actions

is “whether business closures resulting from government orders triggers coverage under business

interruption policies.” Dkt. 1-1 at 8. By contrast, Plaintiffs in the Second Transfer Motion contend

that each of the cases turn on “two basic questions . . . (1) Whether COVID-19 causes ‘physical

damage or loss to property’ as that phase [sic] is used in property insura nce policies; and (2)

whether COVID-19 was present on the insured property or on property sufficiently connected by

proximity or in other ways to the insured property such that coverage is triggered.” Dkt. 4-1 at 6.

Thus, even in their motions advocating transfer and consolidation, Plaintiffs have identified

distinctly and substantively different theories of liability—not common issues of fact.

        These differences are further borne out by the complaints the Transfer Motions reference

as related actions, which include a variety of theories as to how “covered property” has been

subject to “direct physical loss or damage.” Compare Dkt. 4-6 ¶31 (alleging that “presence of

COVID-19 caused direct physical loss . . .by denying use of and damaging the covered pro perty”)

with Dkt. 4-7 ¶ 6 (alleging that the “governmental suspension of business” harmed Plaintiff’s

business); and Dkt. 4-8 ¶ 76(alleging that “forced closures of their premises . . . is a prohibition of




                                                   14
             Case MDL No. 2942 Document 382 Filed 06/04/20 Page 15 of 20



access” resulting in loss of use damage); and Dkt. 4-9 ¶ 49 (alleging that the “continuous presence

of the coronavirus on or around Plaintiff’s premises has rendered the premises unsafe and unfit for

their intended use and therefore caused physical property damage or loss under the Policies ”).

        In addition, some plaintiffs bring individual claims, while others seek to represent classes

of other insureds. See, e.g., Dkt. 4-5 ¶ 1; Dkt. 4-14 ¶ 35. In the putative class actions, the class

definitions vary significantly from one complaint to the next. See, e.g., Dkt. 1-6 ¶ 41 (alleging an

Illinois only class); Dkt. 1-13 ¶ 41 (alleging a nationwide class); Dkt. 10-3 ¶ 53 (alleging both a

nationwide and Florida class); Dkt. 1-12 ¶¶ 36 (alleging both declaratory relief and damages

classes by coverage type).          Discovery and pretrial motions in these cases will also differ

significantly based on whether a lawsuit is pled as an individual action or a putative class action—

to say nothing of the variations in proposed class definitions—making centralization inappropriate.

        B.       Plaintiffs’ Alleged Common Questions of Law Cannot Support Consolidation
                 under Section 1407.

        Plaintiffs’ contention that consolidation is warranted because it would be efficient to

resolve “common legal issues” on an industry-wide basis is not only wrong but does not present a

valid basis for consolidation. “Section 1407 does not, as a general rule, empower the Panel to

transfer cases involving only common legal issues.” In re Teamster Car Hauler Prods. Liab.

Litig., 856 F. Supp. 2d 1343 (J.P.M.L. 2012). Even if Plaintiffs contend they have presented

purported mixed issues of law and fact (in fact there are none), the Panel has denied motions to

transfer where, as here, “the legal aspects of these questions clearly predominate.” In re Okla. Ins.

Holding Co. Act Litig., 464 F. Supp. 961, 965 (J.P.M.L. 1979).20


20
  See also In re Fed. Hous. Fin. Agency, 190 F. Supp.3d 1356 (J.P.M.L. 2016) (denying centralization where
defendants alleged primarily common legal rather than factual issues); In re Hurricane Seasons Flood Claims, 325 F.
Supp. 3d at 1368 (denying transfer of “actions [that] possess only a superficial factual commonality”); In re Envtl.
Prot. Agency Pesticide Listing Confidentiality Litig., 434 F. Supp. 1235, 1236 (J.P.M.L. 1977) (“Since these actions



                                                        15
              Case MDL No. 2942 Document 382 Filed 06/04/20 Page 16 of 20



         Purported common legal issues do not justify transfer into an MDL where the actions do

not rely on the same factual discovery. See, e.g., In re: Oil Spill by Oil Rig “DEEPWATER

HORIZON” in The Gulf of Mex., on Apr. 20, 2010, 764 F. Supp. 2d 1352, 1353 (J.P.M.L. 2011)

(noting that the Panel, as a general rule, declines to transfer insurance actions “if they appear to

present ‘strictly legal questions’ . . . require[ing] little or no discovery” except where “such actions

require and rely on the same factual discovery.”).21 Unlike the conspiracy cases cited by

Plaintiffs,22 discovery in the Actions, to the extent necessary, would be fact-specific as to the

particular insurer issuing the policy, as well as to the plaintiffs whose policies, coverages, and

exclusions vary and business operations differ, and who are subject to Executive Orders that vary

from state to state and potentially within states depending upon whether city and county orders

apply.

         C.       An All-Insurer MDL Would Not Serve the Convenience of the Parties or
                  Increase Judicial Efficiency.

         Because the convenience of the parties and judicial efficiency would not be served by the

creation of an industry-wide MDL, Liberty Mutual, many insurer-defendants, and some plaintiffs


involve a common question of law and share few, if any, questions of fact, transfer under Section 1407 is
inappropriate.”); In re Sears, Roebuck & Co. Emp’t Practices Litig., 487 F. Supp. 1362, 1364 (J.P.M.L. 1980) (denying
transfer of actions involving mixed questions of fact and law with legal issues predominating over factual issues).
21
   In re Chinese-Manufactured Drywall Prods. Liab. Litig., MDL No. 2047, Dkt. No. 257 (JPML, June 15, 2010)
(“Section 1407 does not, as a general rule, empower the Panel to transfer cases solely due to the similarity of legal
issues”); In re HealthExtras Ins. Mktg. & Sales Practices Litig., 24 F. Supp. 3d 1376, 1376-77 (J.P.M.L. 2014)
(denying transfer where “the key issue in all cases is legal in nature” and “[m]oreover, that legal issue itself is not a
common one.”); In re Aegon USA, Inc., Supplemental Cancer Ins. Litig., 571 F. Supp. 2d 1369, 1370 (J.P.M.L. 2008)
(denying transfer because the key issue—the interpretation of language in insurance policies—was legal rather than
factual).
22
   See, e.g., In re Humana Inc. Managed Care Litig., Nos. MDL 1334, 1364, 1367, 1366, 2000 WL 1925080, at *2
(J.P.M.L. Oct. 23, 2000) (consolidating cases where “all actions . . . involve common questions of fact concerning
whether defendants—either singly or as part of a conspiracy—implemented certain policies”); In re Ins. Brokerage
Antitrust Litig., 360 F. Supp. 2d 1371 (J.P.M.L. 2005) (consolidating actions involving common allegations of antitrust
conspiracy between and among the different defendants); In re Sugar Indus. Antitrust Litig., 427 F. Supp. 1018
(J.P.M.L. 1977) (same); In re Amino Acid Lysine Antitrust Litig., 910 F. Supp. 696, 698 (J.P.M.L. 1995 ) (same); In
re Auto Body Shop Antitrust Litig., 37 F. Supp. 3d 1388 (J.P.M.L. 2014) (same).




                                                          16
            Case MDL No. 2942 Document 382 Filed 06/04/20 Page 17 of 20



vehemently oppose the Transfer Motions. Those plaintiffs opposing centralization recognize that

“transfer and consolidation [would] promote inefficiency” given the factual differences among the

Actions. Dkt. 198 at 19 (explaining that “the varying factual circumstances . . . [including]

individual issues of contract interpretation and liability—which again would vary from state to

state, and by individual insureds’ circumstances, policy language, and other variables —would

overwhelm any common issues, making consolidation significantly less efficient.”).23 The Actions

“involve[] . . . different insureds, different witnesses, different proofs of loss and different

damages” rendering an industry-wide MDL consisting of all Actions against all insurers

inappropriate. See In re Hurricane Seasons Flood Claims, 325 F. Supp. 3d at 1368..

         Plaintiffs rightly point out that the purpose of centralization is to “eliminate duplicative

discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their

counsel, and the judiciary.” Dkt. 1-1 at 6-7 (quoting In re Ethicon Physiomesh Flexible Composite

Hernia Mesh Prods. Liab. Litig., 254 F. Supp. 3d 1381, 1382 (J.P.M.L. 2017)). But none of these

purposes would be served by the creation of an all-insurer MDL. Because these Actions involve

different insurers, discovery (to the extent any is needed) would necessarily be state, insured,

claim, policy, and defendant specific. Further, creation of an all-insurer MDL would not increase

judicial efficiency because meaningful pretrial orders—including class certification decisions—

will also be defendant-specific.24

         Even if the Panel accepts Plaintiffs’ allegation that there are superficial “similarities”

between policies used by different insurers (Dkt. 4-1 at 5), they do not, and cannot, allege that


23
  See also Dkt. 19 at 3 (explaining that “[t]he matters before this panel have significant differences that may impact
the efficiency of consolidation,” including “separate insurance polic[ies], most of which will be worded differently,”
differences in state laws, and differences in “each state’s lockdown [which] impact[] each plaintiff differently.”).
24
  Although an industry-wide MDL is inappropriate for all of the reasons set forth herein, some manner of coordination
may be appropriate—whether through negotiated agreements of the parties across cases or pursuant to Rule 29 of the
Federal Rules of Civil Procedure—in order to achieve efficiencies in discovery.



                                                         17
             Case MDL No. 2942 Document 382 Filed 06/04/20 Page 18 of 20



there are any industry-wide policies or procedures that would give rise to common issues of fact

that would not be entirely overwhelmed by insurer- and insured-specific factual determinations.

Cf. In re Checking Acct. Overdraft Litig., 626 F. Supp. 2d 1333, 1335 (J.P.M.L. 2009) (holding

that consolidation was appropriate because there were significant common issues of fact, namely

“industry-wide bank posting policies and procedures”); In re Air Crash at Dallas/Fort Worth

Airport, 623 F. Supp. 634 (J.P.M.L. 1985) (ordering consolidation where all actions involved

overlapping defendants and concerned liability for a single factual event—an air crash). One

insurer’s decision to deny a claim under the specific terms of its policy, and discovery pertaining

thereto, would likely be of no relevance to disputes between a different insurer and its insureds.

The witnesses and documents subject to discovery will be different for each insurer. Th e fact that

a claims handling professional employed by one insurer has already been deposed would not

eliminate the need to depose a claims handling professional employed by a different insurer. 25

Similarly, the fact that one insurer has already collected and reviewed documents for production

will not eliminate or even reduce the need for another insurer to engage in the same process.

         What is more, consolidating cases involving multiple competing defendants into a single

MDL would introduce unnecessary complication and inefficiency into this litigation. Because

insurers are direct competitors with each other, “placing them into the same action would

complicate case management due to the need to protect trade secret and confidential information

from full disclosure to the parties.” In re Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d

at 1354; see also In re Proton-Pump, 273 F. Supp. 3d at 1361-62 (denying transfer in part because

“the named defendants vary from action to action” and the panel is “typically hesitant to centralize



25
  Further, even as to a single insurer, the specific facts regarding the handling of a claim as to one insured will not
obviate the need for discovery relating to the claim of a different insured as the claims may involve different documents
and different witnesses.



                                                          18
           Case MDL No. 2942 Document 382 Filed 06/04/20 Page 19 of 20



litigation against multiple, competing defendants”). This situation stands in stark contrast to that

in Plaintiffs’ cited authority, In re Nat’l Prescription Opiate Litig., where competitive sensitivities

were not at issue because the decision to consolidate turned on public advertising and marketing

of opiate drugs rather than confidential and proprietary materials, and the Court noted that transfer

and consolidation would substantially reduce the risk of “duplicative discovery” and “conflicting

rulings on pretrial motions.” 290 F. Supp. 3d 1375, 1379 (J.P.M.L. 2017).

       Finally, the creation of an all-insurer MDL will not increase judicial efficiency even if class

certification were appropriate in any particular lawsuit. From the outset, there is powerful reason

to doubt whether certification is permissible in coverage cases that necessarily involve claim-

specific individualized issues. And those doubts are multiplied in the business interruption context

where—at a bare minimum—each insured’s financials and circumstances will need to be

examined individually to assess liability and damages (if any). Furthermore, any decisions a court

might issue regarding class certification would necessarily be specific to the particular insurer and

particular class definition. A court’s decision regarding whether to certify a proposed class insured

by one defendant would have little, if any, bearing on the decision of whether to certify a class as

to a different insurer.

III.    CONCLUSION

       Contrary to Plaintiffs’ assertions, the Actions lack sufficient factual commonality to

warrant creation of an all-insurer MDL, nor would consolidation convenience the parties or the

courts. The complications and myriad problems with an industry-wide MDL far outweigh any

potential benefits.       Plaintiffs have cited to no authority that would support transfer and

consolidation of more than a hundred actions against as many defendants, involving individualized

allegations concerning dozens of different insurance policies, businesses, industries, and Executive

Orders. Accordingly, where, as here, other defendants and certain plaintiffs also strenuously object


                                                  19
         Case MDL No. 2942 Document 382 Filed 06/04/20 Page 20 of 20



to the creation of an all insurer, industry-wide COVID-19 business interruption coverage MDL,

the Panel should find that centralization is improper under Section 1407 and deny Plaintiff’s

Transfer Motions.


       This the 4th day of June, 2020.

                                                  /s/ Cari K. Dawson_______
                                                  Cari K. Dawson
                                                  Georgia Bar No. 213490
                                                  Alston & Bird LLP
                                                  1201 West Peachtree St.
                                                  Atlanta, GA 30309
                                                  Telephone: (404) 881-7766
                                                  Fax: (404) 253-8567
                                                  Cari.Dawson@alston.com

                                                  Counsel for Defendants Liberty Mutual
                                                  Insurance Company, Liberty Mutual Group,
                                                  Inc., West American Insurance Company,
                                                  The Ohio Casualty Insurance Company,
                                                  Ohio Security Insurance Company, and
                                                  American Fire and Casualty Company




                                             20
